Citation Nr: 0726880	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-17 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a January 2, 1969, rating decision denying service 
connection for bilateral pes planus should be revised on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the Board issued a decision denying the 
veteran's claims for increased ratings for pes planus and 
denying the veteran's claim that there was CUE in a January 
2, 1969 rating decision that denied service connection for 
bilateral pes planus.  The veteran appealed the denial of his 
CUE claim to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2007 memorandum decision, the 
Court set aside the March 29, 2004 Board decision and 
remanded the CUE claim to the Board for appropriate action.  
The Court stated that the Board did not address the issue of 
whether the evidence in January 1969 clearly and unmistakably 
demonstrated that the veteran had a pes planus disability 
that existed prior to service.

In April 2007 the veteran was informed that the Veterans Law 
Judge who conducted the September 2003 hearing was no longer 
with the Board and the veteran was informed that he could 
have another hearing if he so wished.  Later in April 2007 
the veteran responded that he did not want an additional 
hearing before a Veterans Law Judge.


FINDING OF FACT

The January 2, 1969 rating decision denying service 
connection for bilateral pes planus contained no error that 
would manifestly change the outcome of the decision.


CONCLUSION OF LAW

The January 2, 1969 rating decision denying service 
connection for bilateral pes planus was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  To prove the existence of CUE as set forth in 
38 C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision.  See 
Bustos v. West, 179 F.3d 1378, 1381 (1999).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In a January 2, 1969 unappealed rating decision the RO denied 
service connection for bilateral pes planus.  The January 2, 
1969, rating decision noted that no significant disabilities 
had been reported on the veteran's January 28, 1964, 
induction examination, but that a diagnosis of asymptomatic 
3rd degree pes planus had been provided on February 26, 1964.  
It was noted that a diagnosis of minimal bilateral pes planus 
was made in December 1965 after the veteran complained of 
foot aching after running or long marches.  The rating 
decision reported that a diagnosis of symptomatic pes planus 
was also made in January 1967.  It was further noted that the 
veteran's January 1968 discharge examination revealed no 
significant findings and that VA examination in November 1968 
found no abnormality or foot disability.  The rating decision 
found the veteran's treatment during service was considered 
symptomatic with no evidence of service aggravation.

At a September 2003 hearing the veteran asserted that there 
was CUE in the January 2, 1969, rating decision in that a 
November 1968 VA examination had been so inadequate that the 
correct facts were not before the adjudicator at the time of 
that decision.  He also asserted that VA had failed to 
adequately assist him by requesting private medical records 
identified in his application for compensation, that VA had 
failed to consider the presumption of soundness, and that VA 
had violated his due process rights by not obtaining a 
specific medical finding indicating whether aggravation of 
any pre-existing pes planus disorder had been beyond the 
natural progression of the disorder.

VA law at the time of the January 2, 1969, rating decision 
provided that service connection could be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C. § 310 (currently 38 U.S.C.A. § 1110).  Veterans were 
to be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrated that an injury or disease existed before service 
and was not aggravated by such service. 38 U.S.C. § 311 
(currently 38 U.S.C.A. § 1111).

Here, the Board finds that there was error in the January 2, 
1969, rating decision because it found that the veteran had 
pes planus that preexisted service without making a 
determination as to whether there was clear and unmistakable 
evidence that the veteran had pes planus prior to service.  
However, this error can not be considered CUE.  As noted 
above, CUE is an error that would manifestly change the 
outcome of a prior decision.  In this case the Board notes 
that error relating to determining whether or not the veteran 
had pes planus prior to service is not a determinative factor 
as to whether or not the veteran was entitled to service 
connection for pes planus at that time.  The deciding factor 
was that there was no medical evidence of pes planus on the 
veteran's examination for discharge from service and VA 
examination of the veteran's feet in November 1968 revealed 
no disability.  Regardless of whether or not the veteran 
experienced pes planus prior to service, he was not shown to 
have a current pes planus disability at any time after 
discharge from service prior to the January 2, 1969 rating 
decision.  Since a chronic pes planus disability was not 
shown at any time subsequent to service and prior to January 
2, 1969, the January 2, 1969 rating decision properly denied 
the veteran's claim.  

As to the veteran's claims that the November 1968 VA 
examination had been inadequate and that VA had failed to 
request private medical records, the Board finds these 
matters are essentially assertions of a breach of a duty to 
assist.  In Cook v. Principi, 353 F.3d 937 (2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that decision held that the 
existence of "grave procedural error" did render a decision 
of the VA non-final.  The Federal Circuit Court, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.

Therefore, to the extent the veteran asserts error in the 
January 2, 1969, rating decision because VA failed to assist 
him by obtaining an adequate rating examination or private 
medical records, the Board finds the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (Court held that when there is a 
lack of entitlement under the law or an absence of legal 
merit, the claim should be dismissed).

To the extent that the veteran expresses disagreement as to 
how VA weighed the evidence at the time of the January 1969 
decision, such cannot be considered CUE.  The veteran has not 
asserted the type of error which would have manifestly 
changed the outcome of the decision at the time it was made.  
Therefore, the Board must find that there was no CUE in the 
January 2, 1969 decision. 




ORDER

The claim for revision of a rating decision of January 2, 
1969 based on the existence of clear and unmistakable error 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


